Exhibit 10(o)

 

NORTHROP GRUMMAN

 

DEFERRED COMPENSATION PLAN

 

(Amended and Restated Effective as of October 1, 2004)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   2

1.1

  

Definitions

   2

ARTICLE II PARTICIPATION

   6

2.1

  

In General

   6

2.2

  

Disputes as to Employment Status

   6

2.3

  

Cessation of Eligibility

   6

ARTICLE III DEFERRAL ELECTIONS

   7

3.1

  

Elections to Defer Compensation

   7

3.2

  

Investment Elections

   7

3.3

  

Investment Return Not Guaranteed

   8

ARTICLE IV ACCOUNTS AND TRUST FUNDING

   9

4.1

  

Accounts

   9

4.2

  

Use of a Trust

   9

ARTICLE V VESTING

   10

5.1

  

In General

   10

5.2

  

Exceptions

   10

ARTICLE VI DISTRIBUTIONS

   11

6.1

  

Distribution of Deferred Compensation Contributions

   11

6.2

  

Early Non-Scheduled Distributions

   12

6.3

  

Hardship Distribution

   13

6.4

  

Payments Not Received At Death

   13

6.5

  

Inability to Locate Participant

   13

6.6

  

Committee Rules

   14

ARTICLE VII ADMINISTRATION

   15

7.1

  

Committees

   15

7.2

  

Committee Action

   15

7.3

  

Powers and Duties of the Administrative Committee

   15

7.4

  

Powers and Duties of the Investment Committee

   16

7.5

  

Construction and Interpretation

   16

7.6

  

Information

   16

7.7

  

Committee Compensation, Expenses and Indemnity

   17

 



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

7.8

  

Disputes

   17

ARTICLE VIII MISCELLANEOUS

   19

8.1

  

Unsecured General Creditor

   19

8.2

  

Restriction Against Assignment

   19

8.3

  

Restriction Against Double Payment

   19

8.4

  

Withholding

   19

8.5

  

Amendment, Modification, Suspension or Termination

   20

8.6

  

Governing Law

   20

8.7

  

Receipt or Release

   20

8.8

  

Administrative Delays

   20

8.9

  

Disputes About Payee

   20

8.10

  

Incorrect Payment of Benefits

   20

8.11

  

Payments on Behalf of Persons Under Incapacity

   21

8.12

  

Limitation of Rights and Employment Relationship

   21

8.13

  

Headings

   21

8.14

  

2001 Reorganization

   21

APPENDIX A TRANSFER OF LIABILITIES

   23

A.1

  

Background

   23

A.2

  

Treatment of Transferred Liabilities

   23

A.3

  

Investments

   23

A.4

  

Distributions

   23

A.5

  

Other Provisions

   23

APPENDIX B AEROJET-GENERAL LIABILITIES

   25

B.1

  

Background

   25

B.2

  

Treatment of Transferred Liabilities

   26

B.3

  

Investments

   26

B.4

  

Distributions

   26

B.5

  

Other Provisions

   26

APPENDIX C TRANSFER OF LIABILITIES

   27

C.1

  

Background

   27

C.2

  

Treatment of Transferred Liabilities

   27

C.3

  

Investments

   27

C.4

  

Distributions

   27

C.5

  

Other Provisions

   27

 

-ii-



--------------------------------------------------------------------------------

 

NORTHROP GRUMMAN

DEFERRED COMPENSATION PLAN

(Amended and Restated Effective as of October 1, 2004)

 

The Northrop Grumman Deferred Compensation Plan (the “Plan”) is hereby amended
and restated effective as of October 1, 2004. This restatement is intended
solely to incorporate into the Plan document previously adopted amendments to
the Plan and is not intended to make substantive changes to the Plan.

 

The Northrop Grumman Corporation (the “Company”) established this unfunded Plan
for a select group of management and highly compensated employees effective as
of December 1, 2000. Since then the Plan has been amended as follows:

 

  (a) to provide for the acceptance of a transfer of certain liabilities from
the Northrop Grumman Executive Deferred Compensation Plan, effective March 1,
2001;

 

  (b) to account for the acquisition of Litton Industries, Inc. and the
associated corporate reorganization, effective December 1, 2000;

 

  (c) to provide for the acceptance of a transfer of certain liabilities from
certain nonqualified deferred compensation plans of Aerojet-General Corporation,
effective December 1, 2000;

 

  (d) to provide the Plan’s administrative committee with additional discretion
in determining whether and when employees may participate in the Plan, effective
January 1, 2002; and

 

  (e) to provide for the acceptance of a transfer of certain liabilities from
the TASC, Inc. Supplemental Retirement Plan, generally effective March 28, 2003.

 



--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

 

(a) “Account” shall mean the recordkeeping account set up for each Participant
to keep track of amounts to his or her credit.

 

(b) “Administrative Committee” means the committee in charge of Plan
administration, as described in Article VII.

 

(c) “Affiliated Companies” shall mean the Company and any entity affiliated with
the Company under Code sections 414(b) or (c).

 

(d) “Base Salary” shall mean a Participant’s annual base salary, excluding
bonuses, commissions, incentive and all other remuneration for services rendered
to the Affiliated Companies and prior to reduction for any salary contributions
to a plan established pursuant to section 125 of the Code or qualified pursuant
to section 401(k) of the Code.

 

(e) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the Participant’s death.

 

(1) No Beneficiary designation shall become effective until it is filed with the
Administrative Committee.

 

(2) Any designation shall be revocable at any time through a written instrument
filed by the Participant with the Administrative Committee with or without the
consent of the previous Beneficiary.

 

(3) No designation of a Beneficiary other than the Participant’s spouse shall be
valid unless consented to in writing by such spouse. If there is no such
designation or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who

 

-2-



--------------------------------------------------------------------------------

can verify by affidavit or court order to the satisfaction of the Administrative
Committee that they are legally entitled to receive the benefits specified
hereunder.

 

(4) In the event any amount is payable under the Plan to a minor, payment shall
not be made to the minor, but instead be paid (a) to that person’s living
parent(s) to act as custodian, (b) if that person’s parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (c) if
no parent of that person is then living, to a custodian selected by the
Administrative Committee to hold the funds for the minor under the Uniform
Transfers or Gifts to Minors Act in effect in the jurisdiction in which the
minor resides. If no parent is living and the Administrative Committee decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.

 

(5) Payment by the Affiliated Companies pursuant to any unrevoked Beneficiary
designation, or to the Participant’s estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of the
Affiliated Companies.

 

(f) “Board” shall mean the Board of Directors of the Company.

 

(g) “Bonuses” shall mean the bonuses earned under the Company’s formal incentive
plans as defined by the Administrative Committee.

 

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(i) “Committees” shall mean the Committees appointed by the Board to administer
the Plan and investments in accordance with Article VII.

 

(j) “Company” shall mean Northrop Grumman Corporation and any successor.

 

(k) “Compensation” shall be Base Salary plus Bonuses.

 

(l) “Disability” shall mean the Participant’s inability to perform each and
every duty of his or her occupation or position of employment due to illness or
injury as determined in the sole and absolute discretion of the Administrative
Committee.

 

(m) “Early Distribution” shall mean an election by a Participant in accordance
with Section 6.2 to receive a withdrawal of amounts from his or her Account
prior to the time at which such Participant would otherwise be entitled to such
amounts.

 

(n) “Effective Date” shall be December 1, 2000.

 

-3-



--------------------------------------------------------------------------------

(o) “Eligible Employee” shall mean any Employee who meets the following
conditions:

 

(1) he or she is initially treated by the Affiliated Companies as an Employee
and not as an independent contractor; and

 

(2) he or she meets the eligibility criteria established by the Administrative
Committee.

 

The eligibility criteria established by the Administrative Committee will
include, but not be limited to, classifications of Employees who are eligible to
participate and the date as of which various groups of Employees will be
eligible to participate. This includes, for example, Administrative Committee
authority to delay eligibility for employees of newly acquired companies who
become Employees.

 

(p) “Employee” shall mean any common law employee of the Affiliated Companies.

 

(q) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

(r) “Hardship Distribution” shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of his or her dependent (as defined in Section 152(a) of the
Code), loss of a Participant’s property due to casualty, or other similar or
extraordinary and unforseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that would constitute
an unforseeable emergency will depend upon the facts of each case, but, in any
case, a Hardship Distribution may not be made to the extent that such hardship
is or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of assets would not itself cause severe financial hardship, or (iii)
by cessation of deferrals under this Plan.

 

(s) “Initial Election Period” shall mean:

 

(1) in the case of an Employee who becomes an Eligible Employee upon the
Effective Date of the Plan and who is entitled to participate under Article II,
the 30-day period ending on the Effective Date of the Plan;

 

(2) in the case of a newly hired Employee (other than an Employee described in
(3) below) who becomes an Eligible Employee after the Effective Date and who is
entitled to participate under Article II, the 30-day period following the date
on which the Employee first becomes an Eligible Employee;

 

(3) in the case of an individual who becomes an Employee as a result of a merger
or acquisition, who becomes an Eligible Employee after the Effective Date, and
who is entitled to participate under Article II, the period beginning on the
date on which the Employee first becomes an Eligible Employee and ending on the
date prescribed by the Administrative Committee for Eligible Employees affected
by the merger or acquisition; and

 

-4-



--------------------------------------------------------------------------------

(4) in the case of an Employee who becomes an Eligible Employee because of a
raise or promotion after the Effective Date and who is entitled to participate
under Article II, the next Open Enrollment Period.

 

(t) “Investment Committee” means the committee in charge of investment aspects
of the Plan, as described in Article VII.

 

(u) “Open Enrollment Period” means the period near the end of each Plan Year
designated by the Administrative Committee for electing deferrals for the
following Plan Year.

 

(v) “Participant” shall mean any Eligible Employee who participates in this Plan
in accordance with Article II.

 

(w) “Payment Date” shall mean:

 

(1) for distributions upon early termination under Section 6.1(a), a date after
the end of the month in which termination of employment occurs;

 

(2) for distributions after Retirement, Disability or death under Section
6.1(b), a date after the end of the month in which occurs Retirement, the
determination of Disability by the Administrative Committee, or the notification
of the Administrative Committee of the Participant’s death (or later
qualification of the Beneficiary or Beneficiaries), as applicable; and

 

(3) for distributions with a scheduled withdrawal date under Section 6.1(c), a
date after the December 31 prior to the elected payment year,

 

the exact date in each case to be determined by the Administrative Committee to
allow time for administrative processing.

 

(x) “Plan” shall be the Northrop Grumman Deferred Compensation Plan.

 

(y) “Plan Year” shall be the calendar year.

 

(z) “Retirement” shall mean termination of employment with the Affiliated
Companies after reaching age 55.

 

(aa) “Scheduled Withdrawal Date” shall mean the distribution date elected by the
Participant for an in-service withdrawal of amounts deferred in a given Plan
Year, and earnings and losses attributable thereto, as set forth on the election
form for such Plan Year.

 

-5-



--------------------------------------------------------------------------------

 

ARTICLE II

 

PARTICIPATION

 

2.1 In General

 

(a) An Eligible Employee may become a Participant by complying with the
procedures established by the Administrative Committee for enrolling in the
Plan.

 

(b) Anyone who becomes an Eligible Employee after the Effective Date will be
entitled to become a Participant during his or her Initial Election Period or
any subsequent Open Enrollment Period.

 

(c) An individual will cease to be a Participant when he or she no longer has a
positive balance to his or her account under the Plan.

 

2.2 Disputes as to Employment Status

 

(a) Because there may be disputes about an individual’s proper status as an
Employee or non-Employee, this Section describes how such disputes are to be
handled with respect to Plan participation.

 

(b) The Affiliated Companies will make the initial determination of an
individual’s employment status.

 

(1) If an individual is not treated by the Affiliated Companies as a common law
employee, then the Plan will not consider the individual to be an “Eligible
Employee” and he or she will not be entitled to participate in the Plan.

 

(2) This will be so even if the individual is told he or she is entitled to
participate in the Plan and given a summary plan description and enrollment
forms or other actions are taken indicating that he or she may participate.

 

(c) Disputes may arise as to an individual’s employment status. As part of the
resolution of the dispute, an individual’s status may be changed by the
Affiliated Companies from non-Employee to Employee. Such Employees are not
Eligible Employees.

 

2.3 Cessation of Eligibility

 

If the Administrative Committee determines or reasonably believes that a
Participant has ceased to be a management or highly compensated employee within
the meaning of ERISA Title I, the Participant will no longer be able to defer
any further compensation under the Plan.

 

-6-



--------------------------------------------------------------------------------

 

ARTICLE III

 

DEFERRAL ELECTIONS

 

3.1 Elections to Defer Compensation

 

(a) Initial Elections. Each Participant may elect to defer an amount of
Compensation by filing an election with the Administrative Committee no later
than the last day of his or her Initial Election Period.

 

(b) Subsequent Elections. Except as provided in Section 2.3, a Participant may
maintain, increase, decrease or terminate a deferral election with respect to
Compensation for any subsequent Plan Year by filing a new election in the Open
Enrollment Period for the Plan Year. These elections for a Plan Year are
irrevocable.

 

(c) General Rules for all Elections. The amount of Compensation that an Eligible
Employee may elect to defer is any Compensation earned after the date on which
the Eligible Employee elects to defer in accordance with (a) or (b) above. The
Administrative Committee may establish procedures for elections and set limits
and other requirements on the amount that may be deferred. The Administrative
Committee may change these rules from time to time. An Eligible Employee’s
minimum contribution for any Plan Year will be $5,000, provided the minimum
contribution can be satisfied from any element of Compensation. A Participant
who ceases to be eligible under Section 2.3 may not elect to defer Compensation
under this Plan.

 

(d) Committee Rules. All elections must be made in accordance with rules,
procedures and forms provided by the Administrative Committee. The
Administrative Committee may change the rules, procedures and forms from time to
time and without prior notice to Participants.

 

3.2 Investment Elections

 

(a) The Investment Committee will establish a number of different types of
investments for the Plan. The Investment Committee may change the investments
from time to time, without prior notice to Participants.

 

(b) Participants may elect how their future contributions and existing account
balances will be invested in the various types of investment and may change
their elections from time to time.

 

(c) Although the Participants may designate the type of investments, the
Investment Committee is not bound to invest in any particular investment. The
Investment Committee will select from time to time, in its sole and absolute
discretion, commercially available investments of each of the types offered. All
investments remain the property of the Affiliated Companies (or the rabbi trust
under Section 4.2) and are not Plan assets. Investments are used solely for
purposes of measuring the deemed earnings and losses in Participants’ Accounts
under Section 4.1.

 

-7-



--------------------------------------------------------------------------------

(d) Selections of the types of investments, changes and transfers must be made
according to the rules and procedures of the Administrative Committee.

 

(1) The Administrative Committee may prescribe rules which may include, among
other matters, limitations on the amounts which may be transferred and
procedures for electing transfers.

 

(2) The Administrative Committee may prescribe rules for valuing accounts for
purposes of transfers. Such rules may, in the Administrative Committee’s
discretion, use averaging methods to determine values and accrue estimated
expenses.

 

(3) The Administrative Committee may prescribe the periods and frequency with
which Participants may change investment elections and make transfers.

 

(4) The Administrative Committee may change its rules from time to time and
without prior notice to Participants.

 

3.3 Investment Return Not Guaranteed

 

Investment performance under the Plan is not guaranteed at any level.
Participants may lose all or a portion of their contributions due to poor
investment performance.

 

-8-



--------------------------------------------------------------------------------

 

ARTICLE IV

 

ACCOUNTS AND TRUST FUNDING

 

4.1 Accounts

 

The Administrative Committee shall establish and maintain an Account for each
Participant under the Plan. Each Participant’s Account shall be further divided
into separate subaccounts (“investment subaccounts”), each of which corresponds
to an investment type elected by the Participant pursuant to Section 3.2(a). A
Participant’s Account shall be credited as follows:

 

(a) The Administrative Committee shall credit the investment subaccounts of the
Participant’s Account with an amount equal to Compensation deferred by the
Participant in accordance with the Participant’s election under Section 3.2(b);
that is, the portion of the Participant’s deferred Compensation that the
Participant has elected to be deemed to be invested in a certain type of
investment shall be credited to the investment subaccount corresponding to that
investment type.

 

(b) The investment subaccounts of Participants’ Accounts will be credited with
earnings or losses based on the earnings or losses of the corresponding
investments selected by the Investment Committee and valued in accordance with
the rules and procedures of the Administrative Committee.

 

(1) The Administrative Committee may set regular valuation dates and times and
also use special valuation dates and times and procedures from time to time
under unusual circumstances and to protect the financial integrity of the Plan.

 

(2) The Administrative Committee may use averaging methods to determine values
and accrue estimated expenses.

 

(3) The Administrative Committee may change its valuation rules and procedures
from time to time and without prior notice to Participants.

 

(c) In the event that a Participant elects for a given Plan Year’s deferral of
Compensation to have a Scheduled Withdrawal Date, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with such Plan Year’s deferral of Compensation.

 

4.2 Use of a Trust

 

The Company may set up a trust to hold any assets or insurance policies under
the Plan. Any trust set up will be a rabbi trust.

 

-9-



--------------------------------------------------------------------------------

 

ARTICLE V

 

VESTING

 

5.1 In General

 

A Participant’s interest in his or her Account will be nonforfeitable.

 

5.2 Exceptions

 

The following exceptions apply to the vesting rule:

 

(a) Forfeitures on account of a lost payee. See Section 6.4.

 

(b) Forfeitures under an escheat law. See Section 6.4.

 

(c) Recapture of amounts improperly credited to a Participant’s Account or
improperly paid to or with respect to a Participant.

 

(d) Expenses paid from a Participant’s Account.

 

(e) Investment losses.

 

(f) Forfeitures resulting from early withdrawals. See Section 6.2.

 

-10-



--------------------------------------------------------------------------------

 

ARTICLE VI

 

DISTRIBUTIONS

 

6.1 Distribution of Deferred Compensation Contributions

 

(a) Distributions Upon Early Termination.

 

(1) Voluntary Termination. If a Participant voluntarily terminates employment
with the Affiliated Companies before age 55 or Disability, distribution of his
or her Account will be made in a lump sum on the Participant’s Payment Date.

 

(2) Involuntary Termination. If a Participant involuntarily terminates
employment with the Affiliated Companies before age 55, distribution of his or
her Account will generally be made in quarterly installments over a 5, 10 or
15-year period, commencing on the Participant’s Payment Date, in accordance with
the Participant’s original election on his or her deferral election form.
Payment will be made in a lump sum if the Participant had originally elected a
lump sum, if the Account balance is $50,000 or less, or if the Administrative
Committee so requires.

 

(b) Distribution After Retirement, Disability or Death. In the case of a
Participant who separates from service with the Affiliated Companies on account
of Retirement, Disability or death and has an Account balance of more than
$50,000, the Account shall be paid to the Participant (and after his or her
death to his or her Beneficiary) in substantially equal quarterly installments
over 10 years commencing on the Participant’s Payment Date.

 

(1) An optional form of benefit may be elected by the Participant, on the form
provided by Administrative Committee, during his or her Initial Election Period
from among those listed below:

 

(A) A lump sum distribution on the Participant’s Payment Date.

 

(B) Quarterly installments over 5 years beginning on the Participant’s Payment
Date.

 

(C) Quarterly installments over 15 years beginning on the Participant’s Payment
Date.

 

(2) A Participant from time to time may modify the form of benefit that he or
she has previously elected. Upon his or her separation from service under this
Section, the most recently elected form of distribution submitted at least 12
months prior to separation will govern. If no such election exists,
distributions will be paid under the 10-year installment method.

 

(3) In the case of a Participant who terminates employment with the Affiliated
Companies on account of Retirement, Disability or death with an Account balance
of

 

-11-



--------------------------------------------------------------------------------

$50,000 or less, the Account shall be paid to the Participant in a lump sum
distribution on the Participant’s Payment Date.

 

(4) In general, upon the Participant’s death, payment of any remaining Account
balance will be made to the Beneficiary in a lump sum on the Payment Date. But
the Beneficiary will receive any remaining installments (starting on the Payment
Date) if the Participant was receiving installments, or if the Participant died
on or after age 55 with an Account balance over $50,000 and with an effective
installment payout election in place. In such cases, the Beneficiary may still
elect a lump sum payment of the remaining Account balance, but only with the
Administrative Committee’s consent.

 

(5) The Participant’s Account shall continue to be credited with earnings
pursuant to Section 4.1 of the Plan until all amounts credited to his or her
Account under the Plan have been distributed.

 

(c) Distribution With Scheduled Withdrawal Date. A Participant who has elected a
Scheduled Withdrawal Date for a distribution while still in the employ of the
Affiliated Companies, will receive the designated portion of his or her Account
as follows:

 

(1) A Participant’s Scheduled Withdrawal Date can be no earlier than two years
from the last day of the Plan Year for which the deferrals of Compensation are
made.

 

(2) A Participant may extend the Scheduled Withdrawal Date for any Plan Year,
provided such extension occurs at least one year before the Scheduled Withdrawal
Date and is for a period of not less than two years from the Scheduled
Withdrawal Date. The Participant shall have the right to twice modify any
Scheduled Withdrawal Date.

 

(3) Payments under this subsection may be in the form of a lump sum, or 2, 3, 4
or 5-year quarterly installments. The default form will be a lump sum. If the
Account balance to be distributed is $25,000 or less, payment will automatically
be made in a lump sum. Payments will commence on the Scheduled Withdrawal Date.

 

(4) In the event a Participant terminates employment with the Affiliated
Companies prior to the commencement or completion of a distribution under this
subsection, the portion of the Participant’s Account associated with a Scheduled
Withdrawal Date which has not been distributed prior to such termination shall
be distributed in accordance with Section 6.1(a) and (b) along with the
remainder of the Account.

 

6.2 Early Non-Scheduled Distributions

 

A Participant shall be permitted to elect an Early Distribution from his or her
Account prior to a Payment Date under Section 6.1, subject to the following
restrictions:

 

(a) The election to take an Early Distribution shall be made by filing a form
provided by and filed with the Administrative Committee prior to the end of any
calendar month.

 

(b) The amount of the Early Distribution shall equal up to 90% of his or her
Account balance.

 

-12-



--------------------------------------------------------------------------------

(c) The amount described in subsection (b) above shall be paid in a lump sum as
of a date after the receipt by the Administrative Committee of the request for a
withdrawal under this Section. The exact date will be determined by the
Administrative Committee to allow time for administrative processing.

 

(d) A Participant shall forfeit 10% of the amount of the requested distribution.
The Affiliated Companies shall have no obligation to the Participant or his or
her Beneficiary with respect to such forfeited amount.

 

(1) Example 1: A Participant requests a distribution of 100% of the Account. The
Participant receives 90%. The amount forfeited is 10% of the Account.

 

(2) Example 2: A Participant requests a distribution of 50% of the Account. The
Participant receives 45%. The amount forfeited is 5% of the Account.

 

(e) If a Participant receives an Early Distribution of either all or a part of
his or her Account, the Participant will be ineligible to participate in the
Plan for the balance of the Plan Year and the following Plan Year. All
distributions shall be made on a pro rata basis from among a Participant’s
investment subaccounts.

 

6.3 Hardship Distribution

 

A Participant shall be permitted to elect a Hardship Distribution from his or
her Account prior to a Payment Date under Section 6.1, subject to the following
restrictions:

 

(a) The election to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Administrative Committee prior to the end of any
calendar month.

 

(b) The Administrative Committee shall have made a determination that the
requested distribution constitutes a Hardship Distribution.

 

(c) The amount determined by the Administrative Committee as a Hardship
Distribution shall be paid in a lump sum as of a date after the approval by the
Administrative Committee of the request for a withdrawal under this Section. The
exact date will be determined by the Administrative Committee to allow time for
administrative processing.

 

6.4 Payments Not Received At Death

 

In the event of the death of a Participant before receiving a payment, payment
will be made to his or her estate if death occurs on or after the date of a
check which has been issued by the Plan. Otherwise, payment of the amount will
be made to the Participant’s Beneficiary.

 

6.5 Inability to Locate Participant

 

In the event that the Administrative Committee is unable to locate a Participant
or Beneficiary within two years following the required Payment Date, the amount
allocated to the Participant’s Deferral Account shall be forfeited. If, after
such forfeiture, the Participant or

 

-13-



--------------------------------------------------------------------------------

Beneficiary later claims such benefit, such benefit shall be reinstated without
interest or earnings for the forfeiture period.

 

6.6 Committee Rules

 

All distributions are subject to the rules and procedures of the Administrative
Committee. The Administrative Committee may also require the use of particular
forms. The Administrative Committee may change its rules, procedures and forms
from time to time and without prior notice to Participants.

 

-14-



--------------------------------------------------------------------------------

 

ARTICLE VII

 

ADMINISTRATION

 

7.1 Committees

 

(a) An Administrative Committee of one or more persons, shall be appointed by,
and serve at the pleasure of, the Chairman, President, and Chief Executive
Officer. The number of members comprising the Administrative Committee shall be
determined by the Chairman, President, and Chief Executive Officer, who may from
time to time vary the number of members. A member of the Administrative
Committee may resign by delivering a written notice of resignation to the
Chairman, President, and Chief Executive Officer. The Chairman, President, and
Chief Executive Officer may remove any member by delivering a certified copy of
its resolution of removal to such member. Vacancies in the membership of the
Administrative Committee shall be filled promptly by the Chairman, President,
and Chief Executive Officer.

 

(b) An Investment Committee of one or more persons, shall be appointed by, and
serve at the pleasure of, the Board. The number of members comprising the
Investment Committee shall be determined by the Board, who may from time to time
vary the number of members. A member of the Investment Committee may resign by
delivering a written notice of resignation to the Board. The Board may remove
any member by delivering a certified copy of its resolution of removal to such
member. Vacancies in the membership of the Investment Committee shall be filled
promptly by the Board.

 

7.2 Committee Action

 

Each Committee shall act at meetings by affirmative vote of a majority of the
members of that Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of a
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The chairman of a Committee, or any other member or
members of each Committee designated by the chairman of the Committee, may
execute any certificate or other written direction on behalf of the Committee of
which he or she is a member.

 

7.3 Powers and Duties of the Administrative Committee

 

The Administrative Committee, shall enforce the Plan in accordance with its
terms, shall be charged with the general administration of the Plan, and shall
have all powers necessary to accomplish its purposes, including, but not by way
of limitation, the following:

 

(a) To construe and interpret the terms and provisions of this Plan;

 

(b) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

 

-15-



--------------------------------------------------------------------------------

(c) To maintain all records that may be necessary for the administration of the
Plan;

 

(d) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

 

(e) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

 

(f) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Administrative Committee may from time to time prescribe (including the power to
subdelegate);

 

(g) To exercise powers granted the Administrative Committee under other Sections
of the Plan; and

 

(h) To take all actions necessary for the administration of the Plan, including
determining whether to hold or discontinue insurance policies purchased in
connection with the Plan.

 

7.4 Powers and Duties of the Investment Committee

 

The Investment Committee, shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:

 

(a) To select types of investment and the actual investments against which
earnings and losses will be measured;

 

(b) To oversee the rabbi trust; and

 

(c) To appoint agents, and to delegate to them such powers and duties in
connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).

 

7.5 Construction and Interpretation

 

The Administrative Committee shall have full discretion to construe and
interpret the terms and provisions of this Plan and to remedy possible
inconsistencies and omissions. The Administrative Committee’s interpretations,
constructions and remedies shall be final and binding on all parties, including
but not limited to the Affiliated Companies and any Participant or Beneficiary.
The Administrative Committee shall administer such terms and provisions in a
uniform and nondiscriminatory manner and in full accordance with any and all
laws applicable to the Plan.

 

-16-



--------------------------------------------------------------------------------

7.6 Information

 

To enable the Committees to perform their functions, the Affiliated Companies
adopting the Plan shall supply full and timely information to the Committees on
all matters relating to the Compensation of all Participants, their death or
other events which cause termination of their participation in this Plan, and
such other pertinent facts as the Committees may require.

 

7.7 Committee Compensation, Expenses and Indemnity

 

(a) The members of the Committees shall serve without compensation for their
services hereunder.

 

(b) The Committees are authorized to employ such legal counsel as they may deem
advisable to assist in the performance of their duties hereunder.

 

(c) To the extent permitted by ERISA and applicable state law, the Company shall
indemnify and hold harmless the Committees and each member thereof, the Board
and any delegate of the Committees who is an employee of the Affiliated
Companies against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under ERISA and state law.

 

7.8 Disputes

 

(a) Claims

 

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Plan (hereinafter referred to as “Claimant”) must
file a written request for such benefit with the Administrative Committee,
setting forth his or her claim.

 

(b) Claim Decision

 

Upon receipt of a claim, the Administrative Committee shall advise the Claimant
that a reply will be forthcoming within ninety (90) days and shall, in fact,
deliver such reply within such period. The Administrative Committee may,
however, extend the reply period for an additional ninety (90) days for special
circumstances.

 

If the claim is denied in whole or in part, the Administrative Committee shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (A) the specific reason or reasons for such denial;
(B) specific references to pertinent provisions of this Plan on which such
denial is based; (C) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation of why
such material or such information is necessary; (D) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
and (E) the time limits for requesting a review under subsection (c).

 

-17-



--------------------------------------------------------------------------------

(c) Request For Review

 

Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Administrative
Committee review the initial claim determination. The Claimant or his or her
duly authorized representative may, but need not, review the pertinent documents
and submit issues and comments in writing for consideration by the
Administrative Committee. If the Claimant does not request a review within such
sixty (60) day period, he or she shall be barred and estopped from challenging
the initial determination.

 

(d) Review of Decision

 

Within sixty (60) days after the Administrative Committee’s receipt of a request
for review, after considering all materials presented by the Claimant, the
Administrative Committee will inform the Participant in writing, in a manner
calculated to be understood by the Claimant, the decision setting forth the
specific reasons for the decision containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Administrative Committee will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.

 

(e) Limitation on Claims

 

No action may be brought in court on a claim for benefits under this Plan after
the later of:

 

(1) Two years after the claim arose, or

 

(2) One year after the decision on appeal under this Section (or one year after
the expiration of the time to take an appeal if no appeal is taken).

 

-18-



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Unsecured General Creditor

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Affiliated Companies. No assets of the Affiliated Companies shall
be held in any way as collateral security for the fulfilling of the obligations
of the Affiliated Companies under this Plan. Any and all of the Affiliated
Companies’ assets shall be, and remain, the general unpledged, unrestricted
assets of the Affiliated Companies. The obligation under the Plan of the
Affiliated Companies adopting the Plan shall be merely that of an unfunded and
unsecured promise of those Affiliated Companies to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Affiliated Companies
that this Plan be unfunded for purposes of the Code and for purposes of Title I
of ERISA.

 

8.2 Restriction Against Assignment

 

(a) The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
commute, assign, pledge, encumber or charge any distribution or payment from the
Plan, voluntarily or involuntarily, the Administrative Committee, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Administrative Committee shall direct.

 

(b) The actions considered exceptions to the vesting rule under Section 5.2 will
not be treated as violations of this Section.

 

8.3 Restriction Against Double Payment

 

If a court orders an assignment of benefits despite the previous Section, the
affected Participant’s benefits will be reduced accordingly. The Administrative
Committee may use any reasonable actuarial assumptions to accomplish the offset
under this Section.

 

8.4 Withholding

 

There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Affiliated Companies in respect to such payment
or this Plan. The Affiliated

 

-19-



--------------------------------------------------------------------------------

Companies shall have the right to reduce any payment (or compensation) by the
amount of cash sufficient to provide the amount of said taxes.

 

8.5 Amendment, Modification, Suspension or Termination

 

The Administrative Committee may amend, modify, suspend or terminate the Plan in
whole or in part, except that no amendment, modification, suspension or
termination may reduce a Participant’s Account balance below its dollar value as
determined under Section 4.1(b) immediately prior to the amendment. The
preceding sentence is not intended to protect Participants against investment
losses. In the event that this Plan is terminated, the amounts allocated to a
Participant’s Account shall be distributed to the Participant or, in the event
of his or her death, to his or her Beneficiary in a lump sum.

 

8.6 Governing Law

 

To the extent not preempted by ERISA, this Plan shall be construed, governed and
administered in accordance with the laws of Delaware.

 

8.7 Receipt or Release

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committees and the Affiliated Companies. The
Administrative Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

 

8.8 Administrative Delays

 

If the amount of any payment cannot be determined by the date it is supposed to
be paid, or if it is not possible to make payments on time because the
Administrative Committee cannot find the payee, or adequate information is not
available to make the distribution, or the payee has failed to file the
applicable forms with the Administrative Committee, or because of other legal,
financial or administrative obstacles, payments may be made no later than 60
days after the date payment becomes possible.

 

8.9 Disputes About Payee

 

In the event that the Administrative Committee determines that there is some
uncertainty as to whom any Plan payment is due, the Administrative Committee is
authorized to delay payment, seek agreements from the interested parties, make
payment to an appropriate judicial forum and allow the court to determine the
identity of the proper payee, and/or take any other necessary or appropriate
steps to protect the Plan and the interested parties.

 

-20-



--------------------------------------------------------------------------------

8.10 Incorrect Payment of Benefits

 

If the Administrative Committee determines in its full discretion that the Plan
made an incorrect payment of benefits, and that a correction is necessary or
desirable under the law, then:

 

(a) If the Plan makes an overpayment of the amount of any benefits due any payee
under the Plan, the Plan may recover the amounts either by requiring the payee
to return the excess to the Plan, by reducing any future Plan payments to the
payee, or by any other method deemed reasonable by the Administrative Committee.

 

(b) If the Plan makes a late payment or an underpayment of the amount of any
benefits due any payee under the Plan, correct payment will be made as soon as
possible after the late payment or underpayment is discovered.

 

8.11 Payments on Behalf of Persons Under Incapacity

 

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrative Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Administrative Committee may direct that such payment be made to any person
found by the Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Administrative Committee and the Company.

 

8.12 Limitation of Rights and Employment Relationship

 

Neither the establishment of the Plan and Trust nor any modification thereof,
nor the creating of any fund or account, nor the payment of any benefits shall
be construed as giving to any Participant, or Beneficiary or other person any
legal or equitable right against the Affiliated Companies or any trustee except
as provided in the Plan and any trust agreement; and in no event shall the terms
of employment of any Employee or Participant be modified or in any way be
affected by the provisions of the Plan and any trust agreement.

 

8.13 Headings

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

8.14 2001 Reorganization

 

Effective as of the 2001 Reorganization Date in (d), the corporate structure of
Northrop Grumman Corporation and its affiliates was modified. Effective as of
the Litton Acquisition Date in (e), Litton Industries, Inc. was acquired and
became a subsidiary of the Northrop Grumman Corporation (the “Litton
Acquisition”).

 

(a) The former Northrop Grumman Corporation was renamed Northrop Grumman Systems
Corporation. It became a wholly-owned subsidiary of the new parent of the
reorganized controlled group.

 

(b) The new parent corporation resulting from the restructuring is called
Northrop Grumman Corporation. All references in this Plan to the former Northrop
Grumman Corporation and its Board of Directors now refer to the new parent
corporation bearing the same name and its Board of Directors.

 

-21-



--------------------------------------------------------------------------------

(c) As of the 2001 Reorganization Date, the new Northrop Grumman Corporation
became the sponsor of this Plan, and its Board of Directors assumed authority
over this Plan.

 

(d) 2001 Reorganization Date. The date as of which the corporate restructuring
described in (a) and (b) occurred.

 

(e) Litton Acquisition Date. The date as of which the conditions for the
completion of the Litton Acquisition were satisfied in accordance with the
“Amended and Restated Agreement and Plan of Merger Among Northrop Grumman
Corporation, Litton Industries, Inc., NNG, Inc., and LII Acquisition Corp.

 

* * *

 

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 22 day of February, 2005.

 

NORTHROP GRUMMAN CORPORATION

By:  

/s/ J. Michael Hateley

J. Michael Hateley

Corporate Vice President and Chief Human

Resources and Administrative Officer

 

-22-



--------------------------------------------------------------------------------

 

APPENDIX A

 

TRANSFER OF LIABILITIES

 

A.1 Background

 

Effective March 1, 2001, all liabilities under the Northrop Grumman Executive
Deferred Compensation Plan other than the Estate Enhancement Program Account,
were transferred to this Plan. This Appendix describes the treatment of those
liabilities (plus earnings) (“Transferred Liabilities”) and the Participant to
whom those liabilities are owed (“Transferred Participant”).

 

A.2 Treatment of Transferred Liabilities

 

The Transferred Liabilities will generally be treated under the Plan like
Compensation deferred in accordance with Article III.

 

A.3 Investments

 

The Transferred Participant may make investment elections for the Transferred
Liabilities in accordance with Section 3.2. Section 3.3 will also apply.

 

A.4 Distributions

 

Distributions of amounts corresponding to the Transferred Liabilities will
generally be made in accordance with the provisions of Article VI. The following
exceptions and special rules apply:

 

(a) Section 6.1

 

(1) For purposes of Sections 6.1(a)(2) and 6.1(b)(1), the Transferred
Participant will be deemed to have made an election of 5 or 10-year installments
corresponding to his elections of 5 or 10-year installments under Section
9(b)(2) of the Northrop Grumman Executive Deferred Compensation Plan.

 

(2) The Transferred Participant may utilize Section 6.1(b)(2) to vary the form
of his distribution.

 

(3) Distributions under Section 6.1(c) are not available.

 

(b) Section 6.2. The Early Non-Scheduled Distribution election is available. The
Transferred Liabilities will be aggregated with any other amounts in the
Transferred Participant’s Account for purposes of distributions under Section
6.2.

 

-23-



--------------------------------------------------------------------------------

(c) Sections 6.3-6.6. These Sections are fully applicable.

 

A.5 Other Provisions

 

The Transferred Liabilities and the Transferred Participant will be fully
subject to the provisions of Articles IV, V, VII and VIII.

 

-24-



--------------------------------------------------------------------------------

 

APPENDIX B

 

AEROJET-GENERAL LIABILITIES

 

B.1 Background

 

(a) Effective as of the Closing Date specified in the April 19, 2001 Asset
Purchase Agreement by and Between Aerojet-General Corporation and Northrop
Grumman Systems Corporation (the “APA”), certain liabilities (“Transferred
Liabilities”) under the Benefits Restoration Plan for Salaried Employees of
GenCorp Inc. and Certain Subsidiary Companies and the GenCorp Inc. and
Participating Subsidiaries Deferred Bonus Plan were transferred to this Plan.

 

(b) The transfer took place pursuant to section 10.6 of the APA, under which
Northrop Grumman acquired the Azusa and Colorado Operations units from
Aerojet-General Corporation. That section reads:

 

* * * * *

 

  10.6 Unfunded Deferred Compensation

 

(a) Subject to legal requirements for employee acquiescence, as of the effective
time of the Closing, the Purchaser shall assume any and all obligations of the
Seller to pay any and all unfunded deferred compensation as set forth on
Schedule 10.6 for all Transferring Employees, provided such benefits are
adequately reflected on the Balance Sheet.

 

(b) The Seller shall retain any and all legal obligation to pay any and all
unfunded deferred compensation for all Aerojet Employees that are not
Transferring Employees.

 

* * * * *

 

(c) This Appendix is intended to effectuate the assumption of certain of the
liabilities contemplated by section 10.6 of the APA. It describes the treatment
of those liabilities (plus earnings) and the Participants to whom those
liabilities are owed (“Transferred Participants”).

 

(d) The only liabilities assumed by this Plan are:

 

(1) those from the GenCorp Inc. and Participating Subsidiaries Deferred Bonus
Plan, and

 

(2) those liabilities under the Benefits Restoration Plan for Salaried Employees
of GenCorp Inc. and Certain Subsidiary Companies which represent supplements
with respect to an Aerojet defined contribution plan.

 

-25-



--------------------------------------------------------------------------------

No liabilities are assumed which represent supplements with respect to an
Aerojet defined benefit plan.

 

(e) The assumed liabilities will be represented by starting Account balances for
the Transferred Participants, determined in the discretion of the Administrative
Committee.

 

B.2 Treatment of Transferred Liabilities

 

The Transferred Liabilities will generally be treated under the Plan like
Compensation deferred in accordance with Article III.

 

B.3 Investments

 

The Transferred Participants may make investment elections for the Transferred
Liabilities in accordance with Section 3.2. Section 3.3 will also apply.

 

B.4 Distributions

 

Distributions of amounts corresponding to the Transferred Liabilities will
generally be made in accordance with the provisions of Article VI. The following
exceptions and special rules apply:

 

(a) Section 6.1

 

(1) For purposes of Sections 6.1(a)(2) and 6.1(b)(1), the Transferred
Participants will be deemed to have made an election of 10-year installments.

 

(2) The Transferred Participants may utilize Section 6.1(b)(2) to vary the form
of their distributions.

 

(3) Distributions under Section 6.1(c) are not available.

 

(b) Section 6.2. The Early Non-Scheduled Distribution election is available. The
Transferred Liabilities will be aggregated with any other amounts in the
Transferred Participants’ Accounts for purposes of distributions under Section
6.2.

 

(c) Sections 6.3-6.6. These Sections are fully applicable.

 

B.5 Other Provisions

 

The Transferred Liabilities and the Transferred Participants will be fully
subject to the provisions of Articles IV, V, VII and VIII.

 

-26-



--------------------------------------------------------------------------------

 

APPENDIX C

 

TRANSFER OF LIABILITIES

 

C.1 Background

 

(a) Effective as of the TASC Merger Date, all liabilities under the TASC, Inc.
Supplemental Retirement Plan were transferred to this Plan. This Appendix
describes the treatment of those liabilities (plus earnings) (“Transferred
Liabilities”) and the Participant to whom those liabilities are owed
(“Transferred Participant”).

 

(b) The “TASC Merger Date” is March 28, 2003 or such other date that the
Northrop Grumman Director of Benefits Administration and Services determines is
feasible. If the Northrop Grumman Director of Benefits Administration and
Services determines that March 28, 2003 is not feasible, he shall identify in
writing, before March 28, 2003, a date that is feasible.

 

C.2 Treatment of Transferred Liabilities

 

The Transferred Liabilities will generally be treated under the Plan like
Compensation deferred in accordance with Article III.

 

C.3 Investments

 

The Transferred Participant may make investment elections for the Transferred
Liabilities in accordance with Section 3.2. Section 3.3 will also apply.

 

C.4 Distributions

 

Distributions of amounts corresponding to the Transferred Liabilities will
generally be made in accordance with the provisions of Article VI.

 

C.5 Other Provisions

 

The Transferred Liabilities and the Transferred Participant will be fully
subject to the provisions of Articles IV, V, VII and VIII.

 

-27-